DETAILED ACTION
This is the final office action regarding application number 16/209202, filed on December 04, 2018, which claims benefit of PRO 62/594230, filed on December 04, 2017 and claims foreign benefit of KR10-2018-0154010, filed on December 03, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Republic of Korea on December 03, 2018. It is noted, however, that applicant has not filed a certified copy of the foreign application KR10-2018-0154010 as required by 37 CFR 1.55.
Response to Amendment
The amendment filed on December 15, 2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on September 22, 2021.  
Claim Objections
Claims 1-15 are objected to because of the following informalities: 
Claim 1 recites “a movement of the first knob ring increases or decreases the default amount of time set by the second knob by a preset amount of time”. The word “first” should be replaced by “second” as first knob ring cannot increase or decrease the values set by the second knob. 
  Appropriate correction is required.
Claim Interpretation
The claimed “click” and “hold” operations are interpreted as based on variation of time intervals of the timer knob rotation, the controller can execute different commands. 
The claimed “adjustment unit” is interpreted as a numerical value as described in paragraph [26] of the original disclosure “Whenever the knob ring is moved, the previously set default temperature is increased or decreased by a preset adjustment unit (for example, 1 °)”. Hence “adjustment unit” is not a physical structure. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an adjustment unit of the …. knob ring is set to be smaller than an interval between a plurality of default values assigned to each rotational position of the …. Knob”. However, the original disclosure does not explicitly describe that adjustment unit of ring is smaller than values of the knob. Paragraph [26] of the original disclosure describes “Once the default temperature is set, the user may then more precisely adjust the previously set default temperature by 
Claims 2-15 are rejected based on their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smaller” in claim  1 is a relative term which renders the claim indefinite. The term “smaller” is not defined by the claim, the specification does It is not clear if a difference of 0.001, 0.01, 0.1, 1, or 10 degrees between the values is interpreted as smaller.  
Claim 14 recites the limitation "the display screen" however, display screen is not mentioned before claim 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the upper surface" however, upper surface is not mentioned before claim 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a preset adjustment amount” and “an adjustment unit”. It is not clear if these limitations point to the same thing or not.
Claims 2-15 are rejected based on their dependency on claim 1 and 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-20 are rejected under 35 USC 103 as being unpatentable.
Claims 1-3, 7, 11, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer) and Gombert et al., US9606644 (hereafter Gombert).
Regarding claim 1, Dondurur teaches
“A cooking device comprising: a heating module configured to supply heat energy for cooking food;” (Dondurur teaches in abstract control knobs for stoves and ovens incorporating both a timer and a temperature controller whereas 
    PNG
    media_image1.png
    547
    685
    media_image1.png
    Greyscale

Fig. 1 of Dondurur teaches dual rotary control knobs
“a first knob module configured to set a cooking temperature for the heating module;” (Fig. 1 teaches knob module 10a to control cooking temperature )
 “and a second knob module configured to set a target cooking time for the heating module,”  (Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
“wherein the first knob module includes: a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions at preset intervals to which default temperatures are assigned;” (Fig. 1 teaches ring 102a as rotatable temperature control ring wherein temperature is controlled by adjusting the power level of the respective stove. Fig. 1 further teaches pre-set intervals for temperature on stationary ring 11a from OFF to Broil. Fig. 1 also teaches knob 100 and timer indicia 504 with predefined numerical time duration and increment. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the knob module to use knob 100 to control temperature as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Furthermore, the courts have  
“and wherein the second knob module includes: a second knob configured to rotate in the first or second direction and having a plurality of rotational positions at preset intervals to which a default amount of time corresponding to each rotational position is assigned; a second knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default amount of time set by the second knob by a preset amount of time; and a second display unit provided on one side of the second knob ring and configured to display the cooking time,” (This limitation is duplicating the limitations of first knob module to use this knob module to control cooking time. Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the first knob module that controls temperature to control time as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Moreover, the 
However, the primary combination of references does not teach spring in knob, using both the knob and knob ring to adjust temperature, a display unit on knob ring to display temperature.
“a first knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released,” (The claim “to return to the initial position when released” is interpreted as the knob ring has spring as described in paragraph [163] of the instant specification “Return springs S1 and S2 provide a restoring force which causes the knob ring 304 to return to the original position thereof.” 
Wylie teaches a control knob housing for appliances with built in display. Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would 
“and a first display unit provided on one side of the first knob 4Serial No. 16/209,202Docket No. DAE-0036.01 ring and configured to display the cooking temperature,” (Wylie teaches a control knob housing for appliances with built in display. Wylie teaches in Fig. 7, a display unit 31 provided at one side of knob 27 to display temperature of oven.


    PNG
    media_image2.png
    360
    720
    media_image2.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
However, the primary combination of references does not teach a display device located on knob ring and using both the knob and knob ring to adjust temperature.
Stoufer teaches an encoder assembly for an appliance knob. Stoufer teaches a display device attached to knob ring in Fig. 1A. 
    PNG
    media_image3.png
    432
    712
    media_image3.png
    Greyscale

Fig. 1A of Stoufer teaches display attached to knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Stoufer and display temperature at the display device as taught in Wylie to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls  
However, the primary combination of references does not teach using both the knob and knob ring to adjust temperature.
 “wherein a movement of the first knob ring increases or decreases the default temperature set by the first knob by a preset adjustment amount;… wherein an adjustment unit of the first knob ring is set to be smaller than an interval between a plurality of default values assigned to each rotational position of the first knob, and wherein an adjustment unit of the second knob ring is set to be smaller than an interval between a plurality of default values assigned to each rotational position of the second knob.” (The claim is interpreted as the movement patterns of rotary knob rings are predefined to correlate to specific numerical values. 
Gombert teaches two rotary elements 3 and 4 in Fig. 1. The elements can rotate 360 degrees in both clockwise and counter clockwise directions. Gombert teaches in abstract “The invention relates to a manually operable input device (1) having a sensor system (15) that comprises at least one rotary control knob (4) for detecting at least one movement characteristic variable. By predefining various movement patterns at the rotary control knob (4), various control commands can be generated.” Column 5, lines 15-20 teaches “control knob 4 is preferably capable of detecting one or more of the following movement characteristic variables: a movement direction, a movement duration, a rotational angle, a movement pause, a rotational speed and/or a rotational acceleration of the rotatable element of the rotary control knob 4.” Here control knob 4 corresponds to knob ring in the instant claim and control commands correspond to predefined adjustment values. Thus, the movement patterns of the rotary elements is predefined to generate various adjustment values based on degree of rotation . 

    PNG
    media_image4.png
    468
    755
    media_image4.png
    Greyscale

Fig. 1 of Gombert teaches rotating and detecting different patterns based on direction and time
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of selecting different commands based on different input rotary patterns as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to 
Regarding claim 2, Modified Dondurur does not explicitly teach detecting rotation based on time interval.
“The cooking device of claim 1, wherein when the first knob ring or the second knob ring is manipulated to perform a click operation in which the first knob ring or the second knob ring is rotated and held at a prescribed position for less than a predetermined amount of time, the default temperature or the default time is increased or decreased by a number of the click operation.” (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the knob ring rotation. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of the knob ring as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP 2114.)
Regarding claim 3,
“The cooking device of claim 1, wherein when the first knob ring or the second knob ring is 5Serial No. 16/209,202Docket No. DAE-0036.01 manipulated to perform a holding operation in which the first knob ring or the second knob ring is rotated and held at a prescribed position for at least a predetermined amount of time, the default temperature or the default time is increased or decreased for a duration of the holding operation.” (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the knob ring rotation. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of the knob ring as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the 
Regarding claim 7,
“The cooking device of claim 6, wherein when the cooking time of the heating module reaches the target cooking time, at least one of the first display unit or the audio output unit is controlled to generate a cooking end notification.” (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.”)  
Regarding claim 11,
“The cooking device of claim 1, wherein the cooking time of the heating module is measured on the basis of a preheat start time or a cooking start time.” (Dondurur teaches in paragraph [19]   “a cooking heat element is energized at a heat set by the heat control mechanism only for a time duration set by the time control mechanism, after which the cooking heat element is shut off and the heat control knob 12a returns to "OFF".” Hence the cooking time in Dondurur is measured from cooking start time.)
Regarding claim 12,
“The cooking device of claim 1, wherein the plurality of rotational positions of the first knob includes a first position which is a first distance from an initial position of the first knob and a second position which is a second distance from the initial position greater than the first distance, wherein a first default temperature assigned to the first position is less than a second default temperature assigned to the second position, and wherein manipulation of the first knob ring incrementally increases or decreases the first default temperature or the second default temperature by the same present adjustment amount.”  (Similar scope to claim 1 and therefore rejected under the same argument)
Regarding claim 13,
“The cooking device of claim 1, wherein the first knob ring has an annular shape surrounding the first knob and includes a protrusion that protrudes upward at an upper portion of the first knob ring.” 
Wiley teaches annular knob ring 25 and protrusion 65 upward from knob ring 25 in Fig. 7.
    PNG
    media_image2.png
    360
    720
    media_image2.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the protrusion 65 as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have .
Regarding claim 14,
“The cooking device of claim 12, wherein the display screen is positioned higher than the upper surface of the first knob when the first knob ring is positioned in the initial position and is configured to rotate about the first knob together with a body of the first knob ring.”  (Dondurur does not teach display screen on knob ring. 
Fig. 1A of Stoufer teaches a display device attached to the knob ring at a position higher than the knob. However, Stoufer does not explicitly teach that display device is rotated with ring. 
Wiley teaches protrusion 65 rotates with ring 25 in Fig. 7. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device as taught in Stoufer to the knob assembly of Dondurur and make it rotatable with knob ring as taught in Wiley. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven 
Regarding claim 15,
“The cooking device of claim 14, wherein the first knob ring is configured to return to the initial position by an elastic force when the first knob ring is released such that the display screen is positioned at the initial position.” (The claim is interpreted as the knob ring has spring as described in paragraph [163] of the instant specification “Return springs S1 and S2 provide a restoring force which causes the knob ring 304 to return to its original position.” Dondurur does not explicitly teach spring attached to knob ring. 
Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would 
Claims  4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), and Gombert et al., US9606644 (hereafter Gombert) as applied to claim 1 above and further in view of Klein, US 20160029829 (hereafter Klein).
Regarding claim 4,
“The cooking device of claim 1, wherein when the first knob module is manipulated to set a preheat temperature in a state in which the heating module is not operating, the heating module is controlled to operate until a temperature of the heating module reaches the preheat temperature.” (Modified Dondurur does not explicitly teach preheat temperature. Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 
Regarding claim 5,
“The cooking device of claim 4, wherein when the temperature of the heating module reaches the preheat temperature, a preheating end notification operation using at least one of the first display unit or an audio output unit is performed.” (Modified Dondurur does not explicitly teach preheat temperature. Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [33] “If bake or convection bake is selected, pressing the stop/start 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 6,
“The cooking device of claim 4, wherein when the first knob module is manipulated to set the cooking temperature after the temperature of the heating module reaches the preheat temperature,  the heating module is  controlled to operate until the cooking time of the heating module reaches a preset target cooking time.” (Dondurur teaches in paragraph [6] “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate 
Klein teaches a toaster and convection oven with user controls. Klein teaches in paragraph [35] “When fresh pizza is selected (snowflake not displayed), the control unit is configured to preheat the oven. Once the oven 10 is up to temperature, the pizza may be inserted into the compartment and the start/stop button 38 depressed to initiate cooking. The timer will then begin counting down and an audible beep will be generated upon expiration of the timer. Once cooking time expires, the control unit will automatically control the heating elements 32, 34 to their off positions.” Hence once the oven reaches preheat temperature, button 38 is depressed to initialize cooking temperature. The heating elements are turned off after the preset cooking time expires.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so “to provide a toaster and convection oven that has preset and adjustable temperature and cook times” as taught in paragraph [6] in Klein. Since all the claimed elements were known in the prior art 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), Gombert et al., US9606644 (hereafter Gombert), and Klein, US 20160029829 (hereafter Klein) as applied to claim 4 above and further in view of Shao et al., US 9536413 (hereafter Shao).
 “The cooking device of claim 4, wherein when the cooking temperature  is not set after a preset waiting time after the temperature of the heating module reaches the preheat temperature, the heating module is  controlled to operate on the basis of the preheat temperature until the cooking time of the heating module reaches the preset target cooking time.” (Dondurur teaches in abstract a control knob for setting the temperature and time of a stovetop burner or oven for cooking. “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired.” Hence Dondurur teaches operating the heating module until it reaches a preset cooking time. However, Dondurur does not teach waiting time after preheating. 
Klein teaches preheating in paragraph [35]. Shao teaches in Fig. 3 that a controller detects a first event, measures a time interval, at the end of time interval if no movement of knob is detected then the controller triggers an alert. The triggering alert command can be replaced by holding a temperature for a certain preset time as taught in Dondurur in abstract.

    PNG
    media_image5.png
    751
    776
    media_image5.png
    Greyscale

Fig. 3 of Shao teaches a flowchart to control temperature
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the preheating feature as taught in Klein as the first event, then add a time interval, and at the end of time interval if no movement of knob is detected then hold the preheat temperature as taught in Shao until cooking time is expired as taught in modified Dondurur. One of ordinary skill in the art would have been motivated to do so to monitor a cooking appliance as taught in column 1, lines 45-50. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), Gombert et al., US9606644 (hereafter Gombert), as applied to claim 1 above and further in view of how to use buttons on the instant pot website (hereafter instant pot).
 “The cooking device of claim 1, wherein when the target cooking time is not set using the second knob module, the target cooking time is set to a preset default time limit.”(Modified Dondurur does not explicitly teach setting the timer 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time as taught in instant pot website to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it makes cooking faster as taught in instant pot website. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image6.png
    824
    1482
    media_image6.png
    Greyscale

Screenshot of instant pot website teaching preset time for cooking
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), Gombert et al., US9606644 (hereafter Gombert), and Klein, US 20160029829 (hereafter Klein) as applied to claim 4 above and further in view of Keenovens.com, June 2017 (hereafter keenovens.com).
“The cooking device of claim 4, wherein when the preheat temperature is set lower than a current temperature of the heating module before the temperature of the heating module reaches the preheat temperature, the temperature of the heating module is regarded to have reached the preheat temperature.” (The claim is describing ON/OFF controller. Dondurur does not explicitly teach ON/OFF controller. Screenshot of keenovens.com teaches microprocessor based ON/OFF controllers for temperature control in ovens. “The output from the controller is either on or off, with no control between these two points.  For industrial oven heating control, the output is ON when the temperature is below the set point, and OFF when the temperature of the oven is above set point.” Hence when preheat temperature is set lower than a current temperature, no preheating cycle is needed. 

    PNG
    media_image7.png
    850
    1764
    media_image7.png
    Greyscale

Screenshot of keenovens.com, 2017
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the ON/OFF controller of keenovens.com to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it “provides an economic solution”. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Wylie et al., US 7171727 (hereafter Wylie), Stoufer et al., US 9646783 (hereafter Stoufer), Gombert et al., US9606644 (hereafter Gombert), and 16/209202, US 20190170361(hereafter 16/209202).
Regarding claim 16,
 “ wherein the first knob module includes: a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions circumferentially disposed at preset intervals to 9Serial No. 16/209,202Docket No. DAE-0036.01 which default temperatures are assigned;” (Similar scope to claim 1 and therefore rejected under the same argument.)
“a first knob ring provided coaxially relative to the first knob,” (Fig. 1 of Dondurur ) 
 “the first knob ring being positioned at an initial position and configured for manipulation in the first or second direction to increase or decrease the default temperature set by the first knob by a preset adjustment amount; and a first display unit provided on one side of the first knob ring and configured to display the cooking temperature,” (Similar scope to claim 1 and therefore rejected under the same argument.)
 “and wherein the second knob module includes: a second knob configured to rotate in the first direction or the second direction and having a plurality of rotational positions at preset intervals to which a default amount of time corresponding to each rotational position is assigned; a second knob ring provided coaxially relative to the second knob, the second knob ring being positioned at an initial position and configured for manipulation in the first direction or the second direction to increase or decrease the default amount of time set by the second knob by a preset amount of time; and a second display unit provided on one side of the second knob ring and configured to display the cooking time.” (Similar scope to claim 1 and therefore rejected under the same argument.)
“ A cooking device comprising: a body; a heating module configured to supply heat energy for cooking food; a first knob module provided on a front surface of the body and configured to set a cooking temperature for the heating module; and a second knob module provided on the front surface of the body and configured to set a target cooking time for the heating module,” (Background section of the instant specification,16/209202, teaches a cooking device 10 in Fig. 1 with a body, and oven 30 and cooktop 21 to supply energy for cooking. Paragraph [13-14] teaches multiple knobs 52 wherein “an amount of heat energy supplied by a heating source provided in the cooking device or a cooking time is adjusted mainly by rotating the knob-type input unit 52.”
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knobs in modified 

    PNG
    media_image8.png
    601
    641
    media_image8.png
    Greyscale

Fig. 1 of 16/209202 teaches prior art cooking device
  Regarding claim 17,
 “The cooking device of claim 16, wherein the first and second knob rings are configured to return to the initial positions when released.” (Similar scope to claim 1 and therefore rejected under the same argument.)
Regarding claim 18,
“The cooking device of claim 17, wherein the first and second knob rings are returned to the respective initial positions by elastic force.”(Similar scope to claim 1 and therefore rejected under the same argument.)
Regarding claim 19,
“The cooking device of claim 17, wherein the first and second knob rings are configured to rotate within a predetermined angle in the first or second directions.” (Annotated Fig. 1 of Dondurur teaches knob rings rotate 360 degrees in clockwise or counterclockwise direction. Here 360 degree corresponds to a predetermined angle.)
 Regarding claim 20,
“The cooking device of claim 16, wherein the first and second knob rings have annular shapes that surround the first knob and the second knob, respectively, and each include a protrusion that protrudes upward at an upper portion of the annular shapes to accommodate the respective display units.” 
This limitation is duplicating the limitations of first knob module to a second knob module. Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the first knob module that controls temperature to control time as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Moreover, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-20 of copending U.S. application 16/209154(hereafter ‘154) in view of Dondurur and Gombert. 
Table 1. The comparison of limitations of claim 1 
16/209154(co-pending)
16/209202 (instant)
A cooking device comprising: a heating module including a heating device for heating a container; a controller configured to control a a knob module configured to set a heating power level of the heating module, a cooking temperature, or a cooking time,
A cooking device comprising: a heating module configured to supply heat energy for cooking food; a first knob module configured to set a cooking temperature for the heating module; and a second knob module configured to set a target cooking time for the heating module, 
wherein the knob module includes: a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction and configured to be rotated to be set at preset intervals;
wherein the first knob module includes: a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions at preset intervals to which default temperatures are assigned….and wherein the second knob module includes: a second knob configured to rotate in the first or second direction and having a plurality of rotational positions at preset intervals to which a default amount of time corresponding to each rotational position is assigned;
a knob ring provided around the knob and configured to rotate in the first direction or the second direction to increase or decrease the cooking time by a prescribed increment, wherein the knob ring is rotated from an initial position and configured to automatically return to the initial position;
a first knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default temperature set by the first knob by a preset adjustment amount;…. a second knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default amount of time set by the second knob by a preset amount of time;
and a display unit provided at one side of the knob ring to display the heating power level, the cooking temperature or the cooking time,
and a first display unit provided on one side of the first knob ring and configured to display the cooking temperature,… and a second display unit provided on one side of the second knob ring and configured to display the cooking time,
wherein the cooking time displayed on the display unit increases or decreases as much as a preset adjustment unit by moving the display unit in the first direction or the second direction, wherein when the cooking time displayed on the display unit is changed and then is not changed any 
an adjustment unit of the first knob ring is set to be smaller than an interval between a plurality of default values assigned to each rotational position of the first knob, and wherein an adjustment unit of the second knob ring is set to be smaller than an interval between a plurality of 

‘154 teaches controlling temperature with the knob, and controlling time with knob ring. ‘154 does not teach separate knob modules for temperature and time. ‘154 does not teach further adjustments of temperature or time values by the respective knob rings. 
Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the first knob module in ‘154 to control temperature and time separately as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to control appliances as taught in paragraph [2] in Dondurur. Moreover, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B.
The primary combination of references does not teach further adjustments of temperature or time values by the respective knob rings. 
Gombert teaches two rotary elements 3 and 4 in Fig. 1. The elements can rotate 360 degrees in both clockwise and counter clockwise directions. Gombert teaches in abstract “The invention relates to a manually operable input device (1) having a sensor system (15) that comprises at least one rotary control knob (4) for detecting at least one movement characteristic variable. By predefining various movement patterns at the rotary control knob (4), various control commands can be generated.” Column 5, lines 15-20 teaches “control knob 4 is preferably capable of detecting one or more of the following movement characteristic variables: a movement direction, a movement duration, a rotational angle, a movement pause, a rotational speed and/or a rotational acceleration of the rotatable element of the rotary control knob 4.” Here control knob 4 corresponds to knob ring in the instant claim and control commands correspond to predefined adjustment values. Thus, the movement patterns of the rotary elements is predefined to generate various adjustment values based on degree of rotation . 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of selecting different commands based on different input rotary patterns as taught in Gombert to the knob module in ‘154. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 16/209269(hereafter ‘269) in view of Dondurur and Gombert.
Table 2: The comparison of limitations of claim 1 
16/209202(instant)
16/209269 (co-pending)
A cooking device comprising: a heating module configured to supply heat energy for cooking food; a first knob module configured to set a cooking temperature for the heating module; and a second knob module configured to set a target cooking time for the heating module, 
A cooking device comprising: an induction heating module including a case, a cover plate coupled with the case to form an inner space, a plurality of heating areas formed on an upper  to the plurality of working coils by applying a control signal to the power supply unit; and a plurality of knob modules configured to set a heating power level or a cooking time for the plurality of heating areas,
wherein the first knob module includes: a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions at preset intervals to which default temperatures are assigned;… wherein the second knob module includes: a second knob configured to rotate in the first or second direction and having a plurality of rotational positions at preset intervals to which a default amount of time corresponding to each rotational position is assigned;
Wherein each of the plurality of knob modules includes: a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction and configured to be rotated to be set at preset intervals;
a first knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default temperature set by the first knob by a preset adjustment amount;… a second knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default amount of time set by the second knob by a preset amount of time;
a knob ring provided around the knob and configured to rotate from an initial position in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment amount and automatically return to the initial position;
and a first display unit provided on one side of the first knob ring and configured to display the cooking temperature, and a second display unit provided on one side of the second knob ring and configured to display the cooking time,
and a display unit provided at one side of the knob ring to display the heating power level or the cooking time,
an adjustment unit of the first knob ring is set to be smaller than an interval between a plurality of default values assigned to each rotational position of the first knob, and wherein an adjustment unit of the second knob ring is set to be smaller than an interval between a plurality of default values assigned to each rotational position of the second knob.

a knob ring provided around the knob and configured to rotate from an initial position in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment amount and automatically return to the initial position;

‘269 teaches controlling temperature with the knob, and controlling time with knob ring. ‘269 does not teach separate knob modules for temperature and time. ‘269 does not teach further adjustments of temperature or time values by the respective knob rings. 
Dondurur teaches in Paragraph [4] “Traditional oven and burner knobs have a timer and temperature control buttons or gas control buttons that operate separately and independently.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to 
The primary combination of references does not teach further adjustments of temperature or time values by the respective knob rings. 
Gombert teaches two rotary elements 3 and 4 in Fig. 1. The elements can rotate 360 degrees in both clockwise and counter clockwise directions. Gombert teaches in abstract “The invention relates to a manually operable input device (1) having a sensor system (15) that comprises at least one rotary control knob (4) for detecting at least one movement characteristic variable. By predefining various movement patterns at the rotary control knob (4), various control commands can be generated.” Column 5, lines 15-20 teaches “control knob 4 is preferably capable of detecting one or more of the following movement characteristic variables: a movement direction, a movement duration, a rotational angle, a movement pause, a rotational speed and/or a rotational acceleration of the rotatable element of the rotary control knob 4.” Here control knob 4 corresponds 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of selecting different commands based on different input rotary patterns as taught in Gombert to the knob module in ‘269. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP 2114.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed on December 15, 2021 with respect to claim(s) 1-20 have been considered but are not persuasive. The applicant amended claim “wherein an adjustment unit of the first knob ring is set to be smaller than an interval between a plurality of default values assigned to each rotational position of the first knob, and wherein an adjustment unit of the second knob ring is set to be smaller than an interval between a plurality of default values assigned to each rotational position of the second knob” and argued that this makes the invention distinguishable over the primary combination of references. However, Dondurur in view of Gombert, Wylie, and Stoufer teaches the limitation as discussed above.
In response to applicant's arguments against the references individually on pages 21 to 26, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Dondurur teaches a knob module structure with independently rotatable knob and ring. Gombert teaches how each of the knob and ring can be programmed to control a desired heating parameter. Stoufer teaches a knob ring with display. Wylie teaches that display unit can display temperature information.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on page 23-24, the examiner recognizes In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dondurur teaches a knob module structure with independently rotatable knob and ring. Gombert teaches how each of the knob and ring can be programmed to control a desired heating parameter. Stoufer teaches a knob ring with display. Wylie teaches that display unit can display temperature information.
Applicant's arguments on page 24-26 against double patenting rejections fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761